Citation Nr: 0715086	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for varicosities of the 
right lower extremity, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for varicosities of 
the right lower extremity, currently rated as 10 percent 
disabling.


FINDING OF FACT

The veteran's service-connected varicosities of the right 
lower extremity produce no more than intermittent edema, with 
symptoms relieved by elevation of the extremity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
varicosities of the right lower extremity have not been.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's varicosities are rated 10 percent disabling 
under DC 7120.  Diagnostic Code 7120 provides for a 10 
percent rating where varicose veins are manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is warranted for persistent 
edema that is incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. § 4.119, DC 7120 
(2006).

VA clinical records dated from January 2004 to August 2004 
show that the veteran complained of pain in his right lower 
extremity after walking secondary to peripheral vascular 
disease.  Physical examination throughout this period 
revealed no discoloration of the skin.  Additionally, no 
edema of the right lower extremity was noted.

The veteran underwent VA examination in July 2004.  At that 
time, the veteran complained of tingling of both legs with 
prolonged rest, and severe pain and numbness in both lower 
extremities below the knee, worse on the right than on the 
left, after walking.  He reported that he was unable to play 
baseball, swim, or do yard work as a result of his 
varicosities.  He described experiencing mild edema of the 
right lower extremity that was relieved by elevation of the 
extremity.  He denied current treatment for varicosities, 
including support hose.  Physical examination revealed mild 
varicose veins on the right lower calf that were less than 2 
cm in diameter.  They were not tortuous, saccular, or 
dilated.  There were no edema of the right leg.  There was 
stasis pigmentation and eczema on the right lower extremity, 
secondary to peripheral vascular disease, but no ulcers.  X-
ray examination revealed no evidence of deep vein thrombosis.  
Venous duplex of the lower extremities revealed venous 
insufficiency, and varicose veins of the right lower 
extremity.

The Board finds that a rating in excess of 10 percent is not 
warranted.  Clinical records dated from January 2004 to 
August 2004 show that the veteran complained of pain in his 
right lower extremity after walking, and that he received 
treatment for peripheral vascular disease.  These records, 
however, do not reveal findings of edema in the right lower 
extremity.  Additionally, while the veteran again complained 
of pain in the right lower extremity secondary to his 
varicosities on examination in July 2004, he reported only 
intermittent edema that was relieved by elevation of the 
extremity.  Physical examination revealed mild varicosities 
with stasis pigmentation and eczema, but no evidence of edema 
of the right lower extremity.  As the clinical records and 
report of VA examination do not show edema of the right lower 
extremity, any edema that the veteran experiences secondary 
to his service-connected varicosities can only be considered 
intermittent, and relieved by elevation of the extremity.  
Thus, despite that the veteran has been found to have stasis 
pigmentation and eczema of the right lower extremity, because 
he has not been found to have persistent edema incompletely 
relieved by elevation of the extremity, the Board finds that 
an increased rating of 20 percent is not warranted.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected varicosities.  
However, according to the clinical evidence, as compared to 
the rating criteria, an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and August 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

A rating in excess of 10 percent for varicosities of the 
right lower extremity is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


